— Appeal by defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered December 17, 1979, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. On January 24, 1983, this court remitted the case to Criminal Term to hear and report on defendant’s motion to withdraw his plea, with new counsel to be appointed to represent the defendant, and the appeal has been held in abeyance in the interim (People v Wilson, 91 AD2d 1052). The proceedings before Criminal Term (Coffinas, J.) have been concluded and we are in receipt of the minutes thereof. Judgment affirmed. Following entry of defendant’s guilty plea, he sought to withdraw it and, prior to the imposition of sentence, a hearing was held at which defendant was represented by the same attorney who had represented him at the plea. The motion was denied. On appeal, defendant’s only argument was that he was entitled to a new hearing on his motion since, “on his original application he did not receive effective representation due to a direct conflict between his interests and those of his attorney”. When defendant appeared at Criminal Term pursuant to our remittal, he was represented by new counsel who indicated that he had extensive correspondence with defendant concerning the risks involved in withdrawing the plea and going to trial on the indictment, that he had discussed with defendant the evidence the People had against him, that he had had extensive discussions with defendant’s mother (who was present in the courtroom) and that defendant wished to withdraw his motion. Defendant acknowledged that he understood and agreed with his attorney. Accordingly, we affirm the judgment. Bracken, J. P., Brown, Niehoff and Rubin, JJ., concur.